

115 HRES 852 IH: Expressing support for the designation of May 3, 2018, as a “National Day of Reason” and recognizing the importance of reason in the betterment of humanity.
U.S. House of Representatives
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 852IN THE HOUSE OF REPRESENTATIVESApril 26, 2018Mr. Huffman (for himself, Ms. Norton, Mr. Pocan, and Ms. Lofgren) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of May 3, 2018, as a National Day of Reason and recognizing the importance of reason in the betterment of humanity.
	
 Whereas the application of reason has proven to offer hope for human survival upon Earth, improving conditions within the universe, and cultivating intelligent, moral, and ethical interactions among people and their environments;
 Whereas those who wrote the Constitution, the basic document for governing the affairs of humankind within the United States, based it upon principles delineated within the philosophies distinguishing the historical Age of Reason;
 Whereas most citizens of the United States purport to value reason and its application; Whereas it is the duty and responsibility of every citizen to promote the development and application of reason; and
 Whereas May 3, 2018, would be an appropriate date to designate as a National Day of Reason: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of a National Day of Reason; and (2)encourages all citizens, residents, and visitors to join in observing this day and focusing upon the employment of reason, critical thought, the scientific method, and free inquiry to the resolution of human problems and for the welfare of humankind.
			